Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 1 of 13
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 31, 2021
                                                                             Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        CAMBRIA COUNTY               § CIVIL ACTION NO.
        EMPLOYEES’                   § 4:19-cv-03464
        RETIREMENT                   §
        SYSTEM, et al,               §
                     Plaintiffs,     §
                                     §
                                     §
               vs.                   § JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        VENATOR                      §
        MATERIALS PLC, et al,        §
                 Defendants.         §

                  MEMORANDUM AND OPINION
             GRANTING IN PART AND DENYING IN PART
          MOTION TO DISMISS AS TO PERSONAL JURISDICTION

            Plaintiffs Cambria County Employees’ Retirement System,
       City of Miami General Employees’ & Sanitation Employees’
       Retirement Trust, the Fresno County Employees’ Retirement
       Association, and the City of Pontiac General Employees’
       Retirement System, individually and on behalf of similarly
       situated persons and entities, bring action for violations of the
       Securities Act of 1933, the Securities Exchange Act of 1934, and
       related regulations against Defendants Venator Materials PLC,
       Simon Turner, Kurt D. Ogden, Stephen Ibbotson, Mahomed
       Maiter, Russ R. Stolle, Peter R. Huntsman, Douglas D. Anderson,
       Kathy D. Patrick, the Huntsman Corporation, Huntsman
       (Holdings) Netherlands BV, Huntsman International LLC,
       Citigroup Global Markets Inc, Merrill Lynch, Pierce, Fenner &
       Smith Inc, Goldman Sachs & Co LLC, and JP Morgan Securities.
            Maiter and Stolle jointly move to dismiss the claims against
       them for lack of personal jurisdiction pursuant to Rule 12(b)(2)
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 2 of 13




       of the Federal Rules of Civil Procedure. Dkt 57. The motion is
       denied as to Stolle and granted as to Maiter.
                 1. Background
            Venator manufactures and markets chemical products. A
       substantial majority of its revenue comes from selling titanium
       dioxide, “a white inert pigment that provides whiteness, opacity
       and brightness to a range of everyday products.” Dkt 41 at ¶ 56.
       Venator primarily focuses on producing “specialty” TiO2, which
       “is used in end products such as fibers, catalysts, food,
       pharmaceuticals and cosmetics.” Id at ¶¶ 57–58.
            Venator was initially organized as the Pigments & Additives
       Division within Huntsman Corporation. Huntsman announced
       in January 2017 that it planned to spin Venator off as a separate,
       publicly traded corporation and to distribute the shares amongst
       its shareholders. Id at ¶¶ 71–73. Thirteen days later, Venator’s
       second largest TiO2 production facility (located in Pori, Finland)
       sustained fire damage. Id at ¶ 74. The entire facility other than
       one auxiliary building was damaged, with all four TiO2
       production lines destroyed. Two weeks after the fire, the
       Radiation and Nuclear Safety Authority determined that the area
       was heavily irradiated and largely unsafe. It would be over a
       month before the site was safe enough to enter and assess the
       damage. Id at ¶¶ 59–60, 74, 81–82.
            Huntsman announced a change of plans in April 2017,
       stating that it would sell its interest in Venator through an initial
       public offering instead of spinning it off to existing shareholders.
       Id at ¶ 88. That IPO closed in August 2017, with the sale of
       26,105,000 shares at an offering price of $20.00 per share, totaling
       approximately $522 million. Huntsman then completed a
       secondary offering in December 2017 with the sale of 21,764,000
       additional shares at an offering price of $22.50 per share, totaling
       approximately $490 million. Id at ¶¶ 24, 44, 116–121.
            One year later, on September 12, 2018, Venator announced
       that the Pori plant would be shut down and reconstruction would
       cease, at which point the stock price fell 4.76%. Id at ¶¶ 173–78.
       The price then fell more than 19% on October 29th and 30th of
       2018, after Venator issued another corrective disclosure
       acknowledging that it had “incurred an additional $415 million in



                                        2
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 3 of 13




       restructuring expenses, and would incur additional charges of
       $220 million through the end of 2024.” Id at ¶¶ 182–84. All told,
       Venator’s stock price declined 68% from the IPO price and 71%
       from the SPO price, falling to $6.47 per share. Id at ¶¶ 13, 186.
            Plaintiffs assert in their consolidated amended class action
       complaint that a number of Defendants made misrepresentations
       before and after the IPO and SPO regarding the production
       capacity at the Pori facility, the construction progress and costs,
       the impact on TiO2 prices, and expenditures of insurance
       proceeds. Id at ¶¶ 109–64, 207–78. They also claim that the
       Defendants who made such misrepresentations did so to solicit
       investments in Venator’s IPO and SPO. Id at ¶¶ 101–09, 117–
       21, 313–43. Plaintiffs further allege that shares in Venator lost
       substantial value when the alleged misrepresentations came to
       light. Id at ¶¶ 165–86. They bring five claims against various
       combinations of Defendants for violations of 15 USC §§ 78j(b)
       and 78t(a) and 17 CFR § 240.10b-5 under the Securities
       Exchange Act of 1934, and for violations of 15 USC §§ 77k,
       77l(a)(2), and 77o under the Securities Act of 1933. Id at ¶¶ 287–
       303, 352–81.
            Defendants Russ Stolle and Mahomed Maiter move to
       dismiss, asserting that this Court lacks personal jurisdiction over
       them. Dkt 57.
            Stolle resided in Texas while serving as Senior Vice President
       and Deputy General Counsel at Huntsman Corporation before
       Venator’s IPO. He’s now residing in the United Kingdom on
       assignment as the Senior Vice President, General Counsel, and
       Chief Compliance Officer at Venator. Dkt 41 at ¶ 29. Plaintiffs
       claim that he “participated in the process that allowed the IPO
       and SPO to be completed successfully.” Id at ¶ 380.
            Maiter began his career with Huntsman Corporation in
       August 2004, becoming Vice President, Revenue/Global Sales
       and Marketing in 2008. He’s resided in the United Kingdom since
       at least that time. After the IPO, he served as the Senior Vice
       President of Venator’s White Pigments Division Business
       Operations and is now its Executive Vice President, Business
       Operations. Dkt 41 at ¶ 27. Plaintiffs claim that he “provided
       input into Venator’s presentations for investors, potential




                                       3
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 4 of 13




       investors and lenders.” Ibid. And they further claim that he
       attended meetings where the Pori rebuild was discussed and
       knew that Venator was transporting intermediate TiO2 from
       other facilities to be finished at the Pori plant, which obfuscated
       its capacity and production. Id at ¶¶ 11, 137, 193.
                 2. Legal standard
            Rule 4(k)(1)(C) of the Federal Rules of Civil Procedure
       provides, “Serving a summons or filing a waiver of service
       establishes personal jurisdiction over a defendant . . . when
       authorized by a federal statute.” And Section 27 of the 1934
       Securities Exchange Act, codified at 15 USC § 78aa(a), provides
       in relevant part that federal district courts “shall have exclusive
       jurisdiction” over Exchange Act violations “or the rules and
       regulations thereunder.” As such, this grants authority to serve
       defendants nationwide once an action alleging Exchange Act
       violations is brought in a federal district court. Busch v Buchman,
       Buchman & O’Brien, Law Firm, 11 F3d 1255, 1257 (5th Cir 1994).
       Section 78aa also governs actions under the Securities Act when,
       as here, a plaintiff brings Securities Act and Exchange Act claims
       in a single action. GRM v Equine Investment & Management Group,
       596 F Supp 307, 311 (SD Tex 1984), citing Hilgeman v National
       Insurance Co of America, 547 F2d 298, 301 n 7 (5th Cir 1977)
       (collecting cases).
            The grant by Congress of this power under § 78aa “is limited
       only by the constraints of constitutional due process” under the
       Fifth Amendment to the United States Constitution. Busch,
       11 F3d at 1257. When a federal court attempts to “exercise
       personal jurisdiction over a defendant in a suit based upon a
       federal statute providing for nationwide service of process, the
       relevant inquiry is whether the defendant has had minimum
       contacts with the United States.” Id at 1258 (collecting cases)
       (emphasis added). This means that the relevant forum is the
       United States as a whole—not any particular state.
            “Even though a defendant’s contacts with the entire United
       States in such cases are determinative of the ‘minimum contacts’
       inquiry, because the language of the Fifth Amendment’s due
       process clause is identical to that of the Fourteenth Amendment’s
       due process clause, the same general principles guide the




                                       4
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 5 of 13




       minimum contacts analysis.” Securities and Exchange Commission v
       Straub, 921 F Supp 2d 244, 253 (SDNY 2013). And abundant
       authority—under the Fourteenth Amendment, but applicable
       here—permits personal jurisdiction over a nonresident
       defendant who has minimum contacts with the forum, subject to the
       limit of not offending “traditional notions of fair play and
       substantial justice.” Johnston v Multidata System International Corp,
       523 F3d 602, 609 (5th Cir 2008) (citation omitted); see also Busch,
       11 F3d at 1258. Such contacts may establish either general or specific
       jurisdiction, also referred to respectively as all-purpose and case-
       specific jurisdiction. See Ford Motor Co v Montana Eighth Judicial
       District Court, --- S Ct ---, 2021 WL 1132515, *4 (2021), citing
       Goodyear Dunlop Tires Operations SA v Brown, 564 US 915, 919
       (2011). And to be clear, in the context of an action under the
       Securities and Exchange Acts, the relevant forum as to both
       general and specific jurisdiction is the United States as a whole.
       Busch, 11 F3d at 1257–58; Hilgeman, 547 F2d at 301 n 7.
             A federal court has general jurisdiction over a nonresident
       defendant “to hear any and all claims” if that defendant’s contacts
       with the forum are so “‘continuous and systematic’” as to render
       it “essentially at home” in the forum. Daimler AG v Bauman,
       571 US 117, 127 (2014), quoting Goodyear, 564 US at 919.
       Demonstrating that general personal jurisdiction exists is difficult
       and requires “extensive contacts between a defendant and a
       forum.” Johnston, 523 F3d at 609, quoting Submersible Systems Inc v
       Perforadora Central SA, 249 F3d 413, 419 (5th Cir 2001). “General
       jurisdiction can be assessed by evaluating contacts of defendants
       with the forum over a reasonable number of years, up to the date
       the suit was filed.” Johnston, 523 F3d at 610, citing Access
       Telecommunications, Inc v MCI Telecommunications Corp, 197 F3d 694,
       717 (5th Cir 1999). Such contacts “must be reviewed in toto, and
       not in isolation from one another.” Johnston, 523 F3d at 610, citing
       Holt Oil & Gas Corp v Harvey, 801 F2d 773, 779 (5th Cir 1986).
             A federal court has specific jurisdiction over a nonresident
       defendant to adjudicate “issues deriving from, or connected with,
       the very controversy that establishes jurisdiction.” Goodyear,
       564 US at 919, quoting Arthur T. von Mehren and Donald T.
       Trautman, Jurisdiction to Adjudicate: A Suggested Analysis, 79 Harv




                                         5
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 6 of 13




       L Rev 1121, 1136 (1966). It exists “when a nonresident defendant
       ‘has purposefully directed its activities at the forum state and the
       litigation results from alleged injuries that arise out of or relate to
       those activities.’” Walk Haydel & Associates, Inc v Coastal Power
       Production Co, 517 F3d 235, 243 (5th Cir 2008), quoting Panda
       Brandywine Corp v Potomac Electric Power Co, 253 F3d 865, 868
       (5th Cir 2001). The defendant’s contacts with the forum “must
       be more than ‘random, fortuitous, or attenuated, or of the
       unilateral activity of another party or third person.’” ITL
       International, Inc v Constenla, SA, 669 F3d 493, 498 (5th Cir 2012),
       quoting Burger King Corp v Rudzewicz, 471 US 462, 475 (1985). But
       even “isolated or sporadic contacts” can support specific
       jurisdiction “so long as the plaintiff’s claim relates to or arises out
       of those contacts.” ITL International, 669 F3d at 498–99. “These
       rules derive from and reflect two sets of values—treating
       defendants fairly and protecting ‘interstate federalism.’” Ford, ---
       S Ct ---, 2021 WL 1132515 at *5, quoting World-Wide Volkswagen
       Corp v Woodson, 444 US 286, 293 (1980).
             Personal jurisdiction is “determined at the outset of
       litigation” and isn’t “affected by subsequent events.” Smilde v
       Snow, 73 F Appx 24, 26 (5th Cir 2003, per curiam) (citations
       omitted). Proof of personal jurisdiction by a preponderance of
       the evidence isn’t required. Johnston, 523 F3d at 609 (citation
       omitted). The plaintiff meets its burden by presenting a prima facie
       case that personal jurisdiction is proper. Quick Techs Inc v Sage
       Group PLC, 313 F3d 338, 343 (5th Cir 2002), citing Wilson v Belin,
       20 F3d 644, 648 (5th Cir 1994). Once the plaintiff establishes
       minimum contacts between the defendant and the forum, the
       burden of proof then shifts to the defendant to show that the
       assertion of jurisdiction is “unfair and unreasonable.” Sangha v
       Navig8 ShipManagement Private Ltd, 882 F3d 96, 102 (5th Cir 2018),
       citing Wien Air Alaska Inc v Brandt, 195 F3d 208, 215 (5th Cir
       1999). The Fifth Circuit has established five factors that a
       reviewing court should use to determine whether jurisdiction is
       fair and reasonable, being:
                 o First, the burden on the nonresident defendant of
                       having to defend itself in the forum;




                                         6
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 7 of 13




                o    Second, the interests of the forum in the case;
                o    Third, the interest of the plaintiff in obtaining
                     convenient and effective relief;
                 o Fourth, the interest of the interstate judicial system
                     in the most efficient resolution of controversies; and
                 o Fifth, the shared interests of the states in furthering
                     fundamental social policies.
       Sangha, 882 F3d at 102, citing Burger King, 471 US at 477. While
       the last two factors don’t logically appear to pertain to an action
       where the relevant forum is the United States rather than any one
       particular state, the doctrine of forum non conveniens may further
       inform the analysis but isn’t at issue here. See American Dredging
       Co v Miller, 510 US 443, 447–49 & n 2 (1994) (citations omitted)
       (stating factors); Vasquez v Bridgestone/Firestone, Inc, 325 F3d 665,
       671–72 (5th Cir 2003) (citations omitted) (applying same).
            The reviewing court must accept as true uncontroverted
       allegations in the plaintiff’s complaint. Johnston, 523 F3d at 609
       (citations omitted). But the district court isn’t required “to credit
       conclusory allegations, even if uncontroverted.” Panda, 253 F3d
       at 869. The court may also receive “‘any combination of the
       recognized methods of discovery,’ including affidavits,
       interrogatories, and depositions to assist in the jurisdictional
       analysis.” Little v SKF Serige AB, 2014 WL 710941, *2 (SD Tex),
       quoting Walk Haydel & Associates, 517 F3d at 241. Conflicts
       between any facts contained in the affidavits or other evidence
       submitted by the parties must be resolved in favor of the plaintiff.
       Johnston, 523 F3d at 609 (citations omitted).
                 3. Analysis
            Stolle and Maiter argue that general jurisdiction doesn’t exist
       over either of them because they aren’t domiciled in the United
       States or otherwise essentially at home here. Dkt 57 at 6–7. And
       they argue against specific jurisdiction because neither made any
       of the alleged misrepresentations at issue. Id at 6–9.
                     a. Jurisdiction over Stolle
            The exercise of general personal jurisdiction over Stolle is
       proper. He’s long been both a Texan and, more important here,
       an American. His arguments as to specific jurisdiction needn’t be




                                        7
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 8 of 13




       addressed, even though it’s also clear that he was residing or
       otherwise present in Texas during many of the underlying events
       pertinent to this lawsuit. See Dkt 57 at 6–8.
            Stolle argues that Plaintiffs don’t allege that he’s domiciled in
       the United States or otherwise show that his contacts with the
       United States “are so continuous and systematic” as to render
       him “‘essentially at home’ in this country.” Dkt 57 at 6, quoting
       Bauman, 571 US at 128. That argument is based on the fact that
       Stolle currently lives in the United Kingdom. But his residence
       prior to that was indisputably in Texas. His counsel
       acknowledged at hearing that Stolle lived in Texas and was
       employed by Huntsman Corporation at the time of the Venator
       IPO—and indeed, may have even signed (in his capacity as
       general counsel) the SEC documents at issue in Texas. Dkt 79 at
       11, 17. Still, counsel maintained that Stolle “has been domiciled”
       in the United Kingdom since August 2017, assertedly with no
       plans to return to the United States. Id at 11–12.
            “For individuals, ‘citizenship has the same meaning as
       domicile, and ‘the place of residence is prima facie the domicile.’”
       MidCap Media Finance, LLC v Pathway Data, Inc, 929 F3d 310, 313
       (5th Cir 2019), quoting Stine v Moore, 213 F2d 446, 448 (5th Cir
       1954). The Fifth Circuit holds that a change in domicile typically
       requires only the concurrence of physical presence at the new
       location and an intention to remain there indefinitely. Coury v Prot,
       85 F3d 244, 250 (5th Cir 1996).
            But analyzing a challenge to personal jurisdiction isn’t quite
       so simple. A respected treatise on federal jurisdiction observes
       that “even with a showing that a person is maintaining a new
       residence and will do so for an indefinite period,” a change of
       domicile may be insufficient if it is for “a limited purpose”—such
       as “to pursue employment.” Charles Alan Wright & Arthur R.
       Miller, Federal Practice and Procedure § 3613 (West 3d ed October
       2020 update). Another provides, “An intention to make a place
       one’s home for a limited time may not effect a change of domicile
       when there is a present intention to return to the previous home.”
       Restatement (Second) Conflict of Laws § 21 comment b
       (ALI 1971); see also Peter Hay, et al, Conflict of Laws § 4.20
       (West 6th ed 2018) (abandonment of former home as important




                                         8
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 9 of 13




       element in proof of intention to make another place home for
       fixed period). Fifth Circuit precedent reflects these principles.
       For example, it found in Hendry v Masonite Corp that a defendant’s
       domicile remained in Mississippi despite a promotion causing
       him to move to and work in Chicago. 455 F2d 955, 956 (5th Cir
       1972); see also Mas v Perry, 489 F2d 1396, 1400 (5th Cir 1974);
       Wade v Wood, 2006 WL 3499504, *2–4 (SD Tex).
            Plaintiffs persuasively counter that Stolle “lived in Texas for
       nearly all of his adult life until undertaking a temporary
       international assignment to the United Kingdom.” Dkt 65 at 19
       (internal quotations omitted). They point to his employment
       agreement, which provides for a three-year term in the United
       Kingdom before returning to the United States. Dkt 65-7 at 3. It
       also states, “While on assignment, your Home Country/Location
       will be The Woodlands, Texas, USA.” Ibid. Plaintiffs also provide
       evidence that Stolle owns and pays taxes on at least three
       properties in Texas (including a home in The Woodlands), voted
       in Texas in the 2016 election, is licensed to practice law in Texas
       (and not the United Kingdom), has a Texas driver’s license, and
       has frequently returned to Texas during his three-year
       assignment. See Dkt 65 at 10–11 (referring to documentary
       evidence). He also holds position as an officer or director of five
       corporations based in the United States.
            That is well-nigh dispositive. But the assessment of general
       personal jurisdiction is also informed by review of Stolle’s
       contacts with the United States for some reasonable number of
       years running up to the date that suit was filed. The Fifth Circuit
       in Access Telecommunications v MCI Telecommunications Corp examined
       a defendant’s contacts with a forum over a six-year period before
       the action was filed. 197 F3d at 717. Here, Stolle apparently lived
       continuously in Texas for at least thirty years prior to taking on
       the assignment in the United Kingdom, only moving there during
       the same month Venator launched its IPO. Dkt 79 at 17, 19, 21;
       Dkt 65 at 10–11. And there’s no indication that Stolle ever lived
       anywhere outside of the United States before his assignment to
       the United Kingdom.
            That’s more than enough. And these same facts—
       particularly the properties still maintained in Texas and the




                                        9
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 10 of 13




        continuing trips here—establish the exercise of personal
        jurisdiction over Stolle doesn’t offend traditional notions of fair
        play and substantial justice. See Johnston, 523 F3d at 609; Busch,
        11 F3d at 1258. Beyond this, Stolle hasn’t put at issue factors as
        to whether the exercise of jurisdiction over him would be fair and
        reasonable. See Sangha, 882 F3d at 102 (citation omitted).
             An intermediate Texas Court of Appeals has concluded to
        the contrary in a related action, finding that Texas state courts
        couldn’t exercise general personal jurisdiction over Stolle. Venator
        Materials PLC v Macomb County Employees’ Retirement System,
        2020 WL 289296, *13 (Tex App—Dallas, no pet) (mem op). That
        court limited its jurisdictional analysis to Stolle’s contacts with
        Texas from August 2017 through March 2019, based on
        precedent from the Texas Supreme Court. This Court must
        instead look to the wealth of United States Supreme Court and
        Fifth Circuit precedent outlined above that counsels a different
        approach and outcome.
             Nothing persuasively indicates that Stolle has abandoned his
        home in Texas in favor of a permanent (or even indefinite) move
        to the United Kingdom. The depth and breadth of his contacts
        with Texas (and thus, the United States) leading up to the filing
        of this action reinforce this conclusion. He is subject to general
        personal jurisdiction in the United States. See Busch, 11 F3d
        at 1258 (collecting cases); KBR Inc v Chevedden, 776 F Supp 2d 415,
        422–23 (SD Tex 2011) (citations omitted).
             The motion to dismiss as to personal jurisdiction over Stolle
        will be denied.
                       b. Jurisdiction over Maiter
             The situation as to Maiter is different. He’s resided in the
        United Kingdom continuously for more than ten years now,
        without appearing to have ever lived in the United States. And
        his connection to the at-issue claims is tenuous.
             As to general jurisdiction. Defense counsel established at hearing
        that Maiter’s domicile is in the United Kingdom and that he has
        “lived and worked there for years before the IPO.” Dkt 79 at 11.
        Indeed, after attending college in Ireland, his work history from
        1985 forward appears to have been solely in the United Kingdom
        and South Africa. Dkt 65-31 at 2–3 (LinkedIn page). As such,



                                          10
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 11 of 13




        Maiter clearly isn’t subject to general personal jurisdiction in the
        United States under the traditional approach examining the
        individual defendant’s own, personal connections to the asserted
        forum. See Bauman, 571 US at 127 (quotation omitted); Johnston,
        523 F3d at 609–10 (quotations and citations omitted). Counsel
        for Plaintiffs conceded as much at hearing. Dkt 79 at 22–23.
             Plaintiffs instead essentially argue that Maiter is subject to
        general jurisdiction based simply upon his extensive contacts with
        the United States as a high-ranking executive for Huntsman
        Corporation and later for Venator. Dkt 65 at 19–20. The
        Supreme Court doesn’t “foreclose the possibility that in an
        exceptional case, a corporation’s operations in a forum other than
        its formal place of incorporation or principal place of business
        may be so substantial and of such a nature as to render the
        corporation at home in that State.” Bauman, 571 US at 139 &
        n 19, citing Perkins v Benguet Consolidated Mining Co, 342 US 437
        (1952). Indeed, that was the situation in the cited reference of
        Perkins. A plaintiff there brought action in an Ohio state court
        against a defendant incorporated in the Philippine Islands, raising
        claims that neither arose in Ohio nor related to corporate
        activities there. 342 US at 438–39. But the Court permitted the
        exercise of general jurisdiction, noting that its president had
        moved to Ohio where he kept an office, maintained company
        files, and oversaw its activities. Id at 447–48.
             But even with that type of exceptional case in mind, it applies
        only with respect to corporations, which of their nature exist in a
        more diffuse sense through their officers, directors, and
        employees. No persuasive reason suggests why it should apply to
        an individual—whose physical contacts with a forum can be
        objectively discerned and tallied. Indeed, the Fifth Circuit holds
        to the contrary that “jurisdiction over the employees of a
        corporation may not be predicated on jurisdiction over the
        corporation itself, but must be based on their individual contacts
        with the forum.” Lee v Allen, 32 F3d 566, 1994 WL 442487, *3
        (5th Cir 1994) (unpublished) (citations omitted); see also
        Alexander v Greenwood Hall, Inc, 2019 WL 2913953, *9 (SD Tex)
        (being officer of company conducting business in Texas
        insufficient to establish that officer “at home” in Texas).




                                        11
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 12 of 13




        Plaintiffs thus haven’t met their burden by presenting a prima facie
        case that general personal jurisdiction is proper. Quick Techs, 313
        F3d at 343 (citation omitted).
             As to specific jurisdiction. Plaintiffs argue that Maiter is subject
        to specific jurisdiction, relying largely upon his role as Venator’s
        executive vice president for business operations. Dkt 65 at 20–
        23. In that capacity, they say, he provided input as to investor
        presentations and other IPO-related communications, and so he
        “knew” that these presentations would be provided to investors
        in the United States. Id at 21.
             But there are no allegations that Maiter prepared the
        presentations, and it’s unclear what input Maiter even provided.
        And none are the SEC filings at issue. Dkt 69 at 6; Dkt 65-29
        at 21–24. He notes that Plaintiffs haven’t even alleged that he
        signed any of the pertinent SEC filings or that he “‘played any
        role in making, proposing, editing or approving’ any of Venator’s
        challenged statements.” Dkt 57 at 7, quoting In re Braskem SA
        Securities Litigation, 246 F Supp 3d 731, 770 (SDNY 2017). Maiter
        is correct that generic and conclusory allegations of his control
        over Venator “are insufficient as a matter of law to plead specific
        jurisdiction.” Id at 8; see In re Braskem, 246 F Supp 3d at 770.
             At best, Plaintiffs elsewhere allege that Maiter attended
        meetings where the rebuild at the Pori facility was discussed and
        knew that Venator was transporting intermediate TiO2 from
        other facilities to be finished there after the fire. Dkt 41 at ¶¶ 11,
        137, 193. But as Maiter argues, the claims against him don’t arise
        out of “his attendance at the alleged meetings or his knowledge
        about the flow of intermediate TiO2 between Venator
        manufacturing facilities.” Dkt 57 at 9, citing Walden v Fiore,
        571 US 277, 284 (2014). And regardless, the Supreme Court has
        recently reiterated that the exercise of specific jurisdiction
        requires plaintiff’s claims to “arise out of or relate to the
        defendant’s contacts with the forum.” Ford, --- S Ct ---, 2021 WL
        1132515 at *4 (quotation omitted). With that in mind, it’s not
        even clear where these alleged meetings took place or by what
        means Maiter attended them. Such distinctions can matter a great
        deal when assessing specific personal jurisdiction. Plaintiffs thus
        haven’t met their burden by presenting a prima facie case that




                                           12
Case 4:19-cv-03464 Document 86 Filed on 03/31/21 in TXSD Page 13 of 13




        specific personal jurisdiction is proper. Quick Techs, 313 F3d
        at 343 (citation omitted).
             The parties dispute the extent to which McNamara v Bre-X
        Minerals Ltd, 46 F Supp 2d 628, 638 (ED Tex 1999), accurately
        reflects Fifth Circuit law on personal jurisdiction over control
        persons. That needn’t be resolved. Even if applicable, as
        articulated, Bre-X Minerals requires a showing that the individual
        had both the power to control operations and “to control the
        transactions in question.” Ibid. There is certainly no prima facie
        showing here as to the latter. And it is of note that the individual
        defendants in Bre-X Minerals had minimum contacts with the
        United States independent of control, as well as having signed,
        drafted, and/or reviewed the allegedly false statements targeting
        the United States. Id at 638–41.
             The motion to dismiss as to personal jurisdiction over Maiter
        will be granted.
                  4. Conclusion
             The motion to dismiss for lack of jurisdiction is DENIED with
        respect to Defendant Russ R. Stolle and GRANTED with respect
        to Defendant Mahomed Maiter. Dkt 57.
             The request in the alternative by Plaintiffs for discovery is
        DENIED. Dkt 65 at 23. They neither specify the discovery they
        need nor why they need it. The request is deficient. See Kelly v
        Syria Shell Petroleum Development BV, 213 F3d 841, 856 (5th Cir
        2000) (citations omitted).
             The claims against Maiter are DISMISSED WITHOUT
        PREJUDICE.
             SO ORDERED.

            Signed on March 31, 2021, at Houston, Texas.



                                      Hon. Charles Eskridge
                                      United States District Judge




                                        13
